—Order unanimously affirmed without costs. Memorandum: We reject the contention of the children’s mother (respondent) that the Wayne County Department of Social Services (petitioner) failed to make *1049diligent efforts to strengthen and encourage the parent-child relationship (see, Social Services Law § 384-b [7] [a], [f]). The record reveals that petitioner scheduled regular visits with the children and provided respondent with transportation to and from such visits; consulted with respondent in developing the service plan for the eventual return of the children; developed new service plans every six months; kept respondent apprised of the children’s progress; assisted respondent in her job search; and referred respondent for appropriate counseling. Because petitioner’s efforts constituted “affirmative, repeated, and meaningful efforts” to assist respondent in overcoming her parental disabilities and to prepare her for the return of her children, petitioner fulfilled its statutory duty (Matter of Sheila G., 61 NY2d 368, 385; see, Social Services Law § 384-b [7] [a], [f]).
We also reject respondent’s contention that petitioner failed to show by clear and convincing evidence that respondent failed to plan for her children’s future in accordance with Social Services Law § 384-b (7) (a). Although the record demonstrates that respondent exercised visitation with her children and attended parenting classes, the record also demonstrates that the efforts of respondent to resolve the problems existing when the children were removed from her home were inadequate and that she made no real progress in improving her parental attitude or skills. "Good faith alone is not enough: the plan must be realistic and feasible” (Matter of Star Leslie W, 63 NY2d 136, 143; see, Matter of Michael Allen S., 187 AD2d 978). (Appeal from Order of Wayne County Family Court, Parenti, J.—Terminate Parental Rights.) Present—Denman, P. J., Fallon, Wesley, Davis and Boehm, JJ.